              IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


UNITED STATES OF AMERICA                   *
                                           *


              V.                           *               OR 118-008
                                            ★


DETRA WILEY PATE                           *
                                           *




                                      ORDER




         Before the Court is the Government's "Motion for Restraining

Order    to   Preserve    Assets     for   Restitution."     {Doc.   144.)   The

Government's motion requests a post-conviction restraining order

preventing Defendant Detra Wiley Pate from selling, disposing, or

concealing certain assets^ before the Court enters a restitution

order at sentencing.         Without a restraining order the Government

may be unable to enforce the Court's restitution order^ and fulfill

the    Government's      duty   to    ensure    victims    receive   restitution

allowed by law.       See 18 U.S.C. § 3771; 18 U.S.C. § 3613.

        The Court first notes that it is empowered under the All Writs

Act, 28 U.S.C. § 1651, to issue orders "as may be necessary or

appropriate to effectuate and prevent the frustration of orders it


^ The property identified by the Government includes Defendant's ownership
interests in Southern Respiratory, LLC and Double T Holdings, LLC; two parcels
of real property in McDuffie County, Georgia; and non-essential personal
property items valued higher than $2,000.00 including, but not limited to, a
Rolex watch, a diamond ring, and an all-terrain vehicle,     (Decl. of David
Graupner, Doc. 144-1, f 6; Decl. of Gary Purvis, Doc. 144-2, 1 4.)
2 Restitution is mandatory in this case under the Mandatory Victims Restitution
Act.    See 18 U.S.C. § 3663A(c)
has previously issued in its exercise of jurisdiction otherwise

obtained."     United States v. New York Tel. Co., 434 U.S. 159, 172

(1977).     This includes restraining a criminal defendant, post-

conviction but prior to sentencing, from disposing of or concealing

her assets in anticipation of ordering mandatory restitution.                  See

United States v. Catoggio, 698 F.3d 64, 67-69 (2nd Cir. 2012)

(affirming authority to restrain a post-conviction defendant's

assets in anticipation of sentencing and collecting cases from

other circuit and district courts holding the same).                      Indeed,

absent this authority "the court is without any meaningful ability

to impose a proper sentence under the guidelines and to fulfill

the   intent   and   mandate   of   Congress   that    a       financially     able

defendant pay fines and costs of prosecution, incarceration, and

supervised release or probation."        United States v. Gates, 777 F.

Supp. 1294, 1295 n.7 (E.D. Va. 1991); see also United States v.

Sullivan, 2010 WL 5437243, at *6 (E.D.N.C. Nov. 17, 2010).

      The   Court finds   it   necessary to     hold       a    hearing   on    the

Government's motion.      The hearing will be held Wednesday, April

17, 2019, at 10;00 AM in Courtroom Two, Federal Justice Center,

600 James Brown Boulevard, Augusta, Georgia.

      Further, the Court is cognizant of the risk that Defendant

could conceal or dispose of assets prior to the hearing.                       This

risk implicates the same concerns identified by the Gates court

regarding the ability to impose a proper sentence.                 Accordingly,
the Court, pursuant to its authority under the All Writs Act, 28

U.S.C.   §   1651,     hereby    ENTERS    a    temporary      restraining   order

ENJOINING      Defendant      Detra    Wiley    Pate,    her    representatives,

attorneys,     agents,      family members,       and others, from      selling,

transferring,        alienating,       assigning,       leasing,    encumbering,

concealing, or otherwise disposing of, without prior approval of

the   Court,    any    real    property,    financial      accounts,   ownership

interests      in     any    limited    liability       company,    corporation,

partnership, or other entity, non-essential personal property that

exceeds $2,000.00 in value and in which Defendant has an interest,

or the proceeds of any sale, lease, encumbrance, or conveyance of

the   aforementioned        assets     executed    after    her    conviction   on

December 11, 2018.^         This temporary restraining order shall remain

in effect until the Court rules on the Government's motion or until

otherwise modified by the Court.

      ORDER ENTERED at Augusta, Georgia, this                      day of April,

2019.




                                               j.^RANj^ hall; chief judge
                                               UNITE^STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA




3 The Court may enter injunctive relief under the All Writs Act without strict
compliance with the procedural requirements of Federal Rule of Civil Procedure
65, so long as the injunction is "specific and definite enough to apprise those
within its scope of the conduct being proscribed." United States v. Yielding,
657 F.3d 722, 727-28 (8th Cir. 2011) (quoting In re Baldwin-United Corp., 770
F.2d 328, 338 (2d Cir. 1985)).
